                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 GINNIFER HENCY, et al.,
                                                Case No. 2:17-cv-12040
              Plaintiffs,

 v.                                             HONORABLE STEPHEN J. MURPHY, III

 ST. CLAIR COUNTY, et al.,

              Defendants.
                                   /

           OPINION AND ORDER GRANTING IN PART
   AND DENYING IN PART DEFENDANTS' MOTION FOR SUMMARY
JUDGMENT [30] AND STRIKING INITIAL VERSION OF THE MOTION [26]

       On June 23, 2017, Plaintiffs filed their complaint under 42 U.S.C. § 1983 and

alleged that Defendants: (1) used excessive force in violation of Plaintiffs' Fourth and

Fourteenth Amendment rights, (2) entrapped Plaintiffs by estoppel in violation of

their due process rights, (3) discriminated against female Plaintiffs on the basis of

sex in violation of the Elliot-Larsen Civil Rights Act, (4) maliciously and harassingly

destroyed and damaged Plaintiffs' property in violation of Michigan Penal Code

§ 750.147b, (5) assaulted and battered Plaintiffs, (6) intentionally inflicted emotional

distress upon Plaintiffs, (7) failed to supervise and train officers in a grossly negligent

manner, (8) took and retained Plaintiffs' property in violation of the Fourteenth

Amendment's due process clause, and (9) conspired to interfere with Plaintiffs' civil

rights in violation of 42 U.S.C. § 1985. ECF 1, PgID 21–32. Plaintiffs also sought to

enjoin Defendant St. Clair County Drug Task Force ("SCCDTF") "from receiving




                                            1
federal funds, support, equipment or participation from any agency of the federal

government." Id. at 30.

      On September 29, 2017, Plaintiffs voluntarily dismissed Defendant Agent

Rogers. ECF 14. On December 12, 2017, the Court granted Defendant Melissa Keyes's

motion to dismiss and granted in part and denied in part the remaining Defendants'

motion to dismiss. ECF 15. "At the motion hearing, Plaintiffs agreed to voluntarily

dismiss Count Nine in its entirety." Id. at 303. Plaintiffs claim seeking to enjoin

SCCDTF from receiving federal funds has therefore been dismissed. The Court also

dismissed the battery claims in their entirety and dismissed the assault claims as to

all Plaintiffs except the minor Shattuck Plaintiffs. Id. at 305–06.

      On February 1, 2019, the remaining Defendants filed their motion for

summary judgment on all remaining claims, and, on February 18, 2019, with consent

from Plaintiffs, Defendants re-filed their motion in a searchable format. ECF 26, 29,

30. The Court reviewed the briefs closely and finds that a hearing is unnecessary.

E.D. Mich. LR 7.1(f). For the reasons below, the Court will grant in part and deny in

part the motion and enter partial summary judgment in favor of Defendants. And

because the initial motion for summary judgment, ECF 26, was replaced by the re-

filed motion, ECF 30, the Court will also strike the initial motion.

                                  BACKGROUND

      There are five adult Plaintiffs in this case—Ginnifer Hency, Dean Hency, Dale

Shattuck, Annette Shattuck, and Lori Lee. ECF 1, PgID 4. There are also several

minors named as Plaintiffs. Id. The remaining Defendants are John Maxey, James




                                           2
Spadafore, Jason Sklba, Lt. King, Dep. Welch, Dep. Tunich, Dep. Garvin, Dep.

Singleton, Dep. Stoyan, Kevin Manns, Dep. Ryan, Det. Black, and John Does—all

deputy sheriffs and members of the SCCDTF—as well as St. Clair County Sheriff

Tim Donnellon, SCCDTF, and St. Clair County. Id. at 5–9.

      Annette and Dale Shattuck were both licensed, registered caregivers under the

Michigan Medical Marihuana Act ("MMMA")—Dale had four patients and Annette

had one. ECF 30, PgID 1314. In March 2014, the Shattucks opened a "Medical

Marijuana Compassion Center" called "DNA Alternative Wellness Center" ("DNA

Wellness") in Kimball, Michigan. Id. at 1315–16. Plaintiffs' claims arise out of

searches conducted by Defendants on July 28, 2014, at DNA Wellness, another

address associated with DNA Wellness ("5159 Lapeer"), the Hencys' home, and the

Shattcuks' home. ECF 1, PgID 11–16. All four searches were conducted pursuant to

warrants. See ECF 30-12, 30-13, 30-14, 30-15, 30-16, 30-17. Plaintiffs assert nine

remaining claims arising from the searches, as outlined above. All Defendants jointly

moved for summary judgment. ECF 30.

                                LEGAL STANDARD

      The Court must grant a motion for summary judgment "if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law." Fed. R. Civ. P. 56(a). The moving party must identify

specific portions of the record "which it believes demonstrate the absence of a genuine

issue of material fact." Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the

moving party has met its burden, the non-moving party may not simply rest on the




                                          3
pleadings but must present "specific facts showing that there is a genuine issue for

trial." Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

(quoting Fed. R. Civ. P. 56(e)) (emphasis omitted).

      A fact is material if proof of that fact would establish or refute an essential

element of the cause of action or defense. Kendall v. Hoover Co., 751 F.2d 171, 174

(6th Cir. 1984). A dispute over material facts is genuine "if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party." Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). In considering a motion for summary judgment,

the Court must view the facts and draw all reasonable inferences "in the light most

favorable to the non-moving party." 60 Ivy St. Corp. v. Alexander, 822 F.2d 1432, 1435

(6th Cir. 1987) (citations omitted).

                                       DISCUSSION

      All remaining Defendants move for summary judgment on all remaining

claims. The Court will therefore address each claim in turn.

I.    Fourth and Fourteenth Amendment Claims

      First, Plaintiffs allege several violations of their Fourth Amendment rights, as

incorporated through the Fourteenth Amendment. Although they title their first

claim only "Violation of Fourth and Fourteenth Amendments (Excessive force),"

Plaintiffs allege that Defendants violated their: (a) "[f]reedom from unreasonable

seizure," (b) "right to be free from unreasonable searches," (c) "[f]reedom from the use

of unreasonable, unjustified and excessive force," (d) "[f]reedom from deprivation of

liberty and property without due process of law," (e) "[f]reedom from summary




                                           4
punishment," (f) "[f]reedom from the prevention of officers from using excessive force,"

and (g) "[f]reedom from arbitrary governmental activity which shocks the conscience

of a civilized society." ECF 1, PgID 21–22.

         A.    Failure to Specify Acts of Individual Defendants

         Defendants argue that they are entitled to summary judgment based on

qualified immunity for the constitutional claims because "Plaintiffs have failed to

specify which Defendant engaged in specific conduct that they claim violated their

constitutional rights." ECF 30, PgID 1338. When multiple individual defendants

assert a qualified immunity defense, the Court must separately assess the allegations

and evidence against each defendant. See Bishop v. Hackel, 636 F.3d 757, 768 (6th

Cir. 2011). And when a plaintiff cannot "identify the specific officers who allegedly

engaged in" the unlawful conduct, summary judgment in favor of each individual

defendant is proper. Mobley v. City of Detroit, 938 F. Supp. 2d 669, 686 (E.D. Mich.

2012).

         Here, Plaintiffs fail to specify which individual Defendants undertook which

allegedly unconstitutional actions, with a few exceptions that the Court will address

below. And in their response to the motion for summary judgment, Plaintiffs do not

attempt to remedy their failure to make specific allegations against specific

Defendants for their various Fourth and Fourteenth Amendment claims. Instead,

Plaintiffs argue that the question of who stole certain items "is up to [the] jury" and

imply that they think Officer Sklba may have gone into the Hencys' house, despite

citing no evidence for that proposition and admitting that Officer Sklba denied doing




                                           5
so. ECF 34, PgID 2260–61. Plaintiffs seem to misunderstand the legal standard. As

explained above, to survive summary judgment Plaintiffs must identify specific

officers that did each allegedly unconstitutional act.

      Plaintiffs' only factual allegations regarding the searches in which they list

specific conduct undertaken by specific Defendants are that: (1) Officer George posed

as a store employee at DNA Wellness, greeted Ms. Hency, and sold marijuana to

customers, (2) Officer George and Sergeant Spadafore together searched Ms. Hency's

backpack and arrested her, (3) Officer Manns handcuffed Ms. Hency and made an

inappropriate comment to her, (4) Deputy Maxey applied for the search warrant for

the Hencys' home, and (5) "Sherriff Donnellon and Agent Maxey are also individually

liable as supervisors who directly participated in the violations of Plaintiffs' rights."

ECF 1, PgID 12–16, 21–22.

      But Officer George is not a defendant in the case. And there is no supervisory

liability under § 1983. See Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009). The Court will

analyze below the two specific allegations Plaintiffs made against specified individual

defendants—that Officer Manns handcuffed Ms. Hency and that Deputy Maxey

applied for the search warrant for the Hencys' home—as well as the evidence

Plaintiffs have presented of specific conduct by Officer Manns and Sergeant

Spadafore. All individual Defendants other than Officer Manns, Deputy Maxey, and

Sergeant Spadafore are entitled to summary judgment on Plaintiffs' various Fourth

and Fourteenth Amendment claims because Plaintiffs failed to allege or demonstrate




                                           6
who did what, and "each Government official . . . is only liable for his or her own

misconduct." Iqbal, 556 U.S. at 677.

      B.     Deputy Maxey

      Plaintiffs' first specific factual allegation against a specific Defendant

regarding the raids is that "Deputy Maxey applied for a Narcotics Search Warrant

for Ms. Hency's home[.]" ECF 1, PgID 13. To determine whether Deputy Maxey is

entitled to qualified immunity, the question is whether the affidavit failed to

establish probable cause and whether "a reasonably well-trained officer in

petitioner's position would have known that his affidavit failed to establish probable

cause and that he should not have applied for the warrant." Malley v. Briggs, 475

U.S. 335, 345 (1986). An application of that sort would not be objectively reasonable

because it would "create[] the unnecessary danger of an unlawful arrest." Id.

      Here, Deputy Maxey's affidavit supporting the search warrant for the Hencys'

home stated his experience that included over twenty years of law enforcement

experience and over 700 hours of training in narcotics enforcement and criminal and

human trafficking. ECF 30-17, PgID 1594. It then stated that the SCCDTF, of which

Deputy Maxey was a member, received information in July 2011 "from the St. Clair

County Friend of Court" that the Hencys were "involved in the manufacturing and

distribution of [m]arijuana in the St. Clair County area." Id. It further stated that in

December 2011, the SCCDTF received an anonymous tip "that [Ms. Hency] had just

completed a $3000 sale" of marijuana. Id. The affidavit next recounted that in July

2013, the SCCDTF was informed that the Hencys' home was "involved in the




                                           7
production of [m]arijuana," including "information from the Thumb Narcotics Unit

that" the Hencys' home housed a "[m]arijuana grow operation." Id. at 1595. Based on

the above information, the SCCDTF had "applied for and received a valid narcotics

search warrant" and executed said warrant in July 2013. Id. Based on the 2013

investigation, "Deputy Sklba believed probable cause existed that" the Hencys "were

possibly violating the MMMA laws." Id.

      The affidavit further explained that on July 28, 2014—the day the affidavit

was executed—the SCCDTF was executing a narcotics search warrant at DNA

Wellness when Ms. Hency arrived with a locked backpack that she told Sergeant

Spadafore contained marijuana. Id. After Sergeant Spadafore read Ms. Hency her

Miranda rights, she stated that she understood them, waived them, and then stated

that "she was delivering the marijuana to the facility since she was a caregiver, and

could transfer her marijuana to any legal caregiver she wanted." Id. She further

stated that she had "approximately 6 ounces of marijuana." Id. Deputy Maxey stated

in the affidavit that he knew such a transfer "to be a violation of the current MMMA

laws, specifically being that no patient to caregiver relationship existed between

Hency and either Dale or Annette Shattuck, and that no transfer of marijuana can or

could take place between these individuals on this date, at this time." Id.

      The affidavit established probable cause to search the Hencys' home. The

Michigan Supreme Court clarified that MMMA "immunity does not extend to a

registered primary caregiver who transfers marijuana for any purpose other than to

alleviate the condition or symptoms of a specific patient with whom the caregiver is




                                          8
connected through the MDCH's registration process." State v. McQueen, 493 Mich.

135, 156 (2013) (emphasis in original). Marijuana sales that do not fall within that

limited category violate drug laws, and those who engage in such sales are not

immune to prosecution under such drug laws through the MMMA. See People v.

Johnson, 302 Mich. App. 450, 465–66 (2013); People v. Amsdill, No. 334572, 2017 WL

5195841 at *1 (Mich. Ct. App. Nov. 9, 2017). Ms. Hency's alleged admission that she

was engaging in a transfer of marijuana to a fellow caregiver was therefore an

admission that she was engaging in criminal activity. And combined with the

SCCDTF's earlier intel into the grow operation at her house, her alleged admission

provided probable cause that evidence of illegal activity existed at her house.

      Although (as discussed below regarding her claim for unlawful arrest)

Plaintiffs present evidence to create a genuine dispute of material fact over whether

Ms. Hency made the statements alleged in the affidavit, Plaintiffs present no

evidence that Deputy Maxey—the affiant—knew the information was false or that he

displayed a reckless disregard for the truth. See Vakilian v. Shaw, 335 F.3d 509, 517

(6th Cir. 2003) (to overcome an officer-affiant's qualified immunity in a § 1983 case,

the plaintiff must make "a substantial showing that the [officer-affiant] stated a

deliberate falsehood or showed reckless disregard for the truth."). Deputy Maxey is

therefore entitled to summary judgment because he is entitled to qualified immunity

for the Hencys' unreasonable search claim.

      Plaintiffs also present no evidence regarding which officer gave Deputy Maxey

the allegedly false information. Ms. Hency testified in her deposition that when her




                                          9
belongings were being searched and she was being handcuffed, only Officer Manns,

Sergeant Spadafore, and Officer George were in the room. ECF 30-27, PgID 1826. But

Sergeant Spadafore testified that he "had no hand in writing the search warrant" and

does not recall when he conveyed anything that occurred during his interaction with

Ms. Hency to Deputy Maxey. ECF 34-4, PgID 2788–89. And Officer Manns testified

that he observed Officer George and Sergeant Spadafore interact with Ms. Hency but

that he did not personally interact with her or hear the conversation. ECF 34-7, PgID

3446–48. And finally, there is no evidence that Officer George—a non-party in the

case—was deposed. Even assuming the same standard for purposefully or recklessly

untrue statements of an affiant can be applied to other officers who speak to an

affiant, Plaintiffs have not provided evidence demonstrating which officer made the

allegedly untrue statements to Deputy Maxey that he included in the affidavit.

      C.     Officer Manns and Sergeant Spadafore

      Plaintiffs' second specific factual allegation against a specific Defendant

regarding the raids is that Officer Manns handcuffed Ms. Hency's hands behind her

back and called her "Big Tits Gin." ECF 1, PgID 13. The comment is not relevant to

the Fourth and Fourteenth Amendment claims listed above but will be addressed

below when the Court addresses Plaintiffs' Elliot-Larsen Civil Rights Act Claim. But

there is a genuine dispute over whether Ms. Hency stated that she was at DNA

Wellness to trade marijuana with the Shattucks. Ms. Hency stated in her deposition

that she told the officers only that she had six ounces of marijuana in her locked

backpack, and the officers saw her caregiver card. Thus, no probable cause existed to




                                         10
arrest her. See ECF 30-27, PgID 1823–26 (Ginnifer Hency Deposition). Whether she

stated an intent to transfer her marijuana to the Shattucks is immaterial to whether

the officers had probable cause to arrest her: if Ms. Hency's version of events is true

then there was no probable cause to arrest her.

      But Plaintiffs present no evidence that it was Officer Manns who handcuffed

Ms. Hency. They instead present evidence that it was Sergeant Spadafore who

handcuffed Ms. Hency. See id. at 1823 ("I think it was Spadafore that put me in

cuffs"), 1823–24 (stating that Sergeant Spadafore put his forearm on her breast to

push her against the wall and then handcuffed her); see also ECF 34-8, PgID 3545

(affidavit in support of the search warrant for the Hency home, listing Sergeant

Spadafore as the officer who questioned Ms. Hency about the marijuana in her

backpack). Officer Manns is entitled to summary judgment on Ms. Hency's claim for

unlawful seizure of her person because, despite the initial allegations in the

complaint, there is no evidence that he was the arresting officer. Ms. Hency has,

however, established a genuine dispute of material fact as to whether Sergeant

Spadafore unlawfully arrested her. Sergeant Spadafore is therefore not entitled to

summary judgment on Ms. Hency's claim of unlawful seizure of her person.

      D. Officers Present During the Raids

      Finally, as discussed above, Plaintiffs fail to provide allegations or evidence

specifying which officer engaged in what conduct during the raids for purposes of

their excessive force claims and claims that the searches exceeded the scope of the

search warrants. To the extent that Plaintiffs provide evidence that certain officers




                                          11
were merely present during and participated in one or more of the searches, the

officers are entitled to summary judgment based on qualified immunity. Each search

was conducted pursuant to a search warrant. See ECF 30-12, 30-13, 30-14, 30-15, 30-

16. None of the warrants were facially invalid. Id. As discussed above, at the time of

the raids, any transfer of marijuana outside the caregiver to that specific caregiver's

registered patient relationship was illegal.

      And to the extent that there is a genuine dispute of material fact regarding

whether the affidavit for the search warrant of the Hency home contains a false

statement, Plaintiffs have not presented evidence demonstrating that any officer

present at the search of the Hency home had reason to know that the statement in

the search warrant affidavit was false. Plaintiffs cannot therefore demonstrate that

the actions of the executing officers were unreasonable. See, e.g., Sample v. Bailey,

409 F.3d 689, 700 (6th Cir. 2005) (the final step of the qualified immunity analysis is

whether an officer's actions were objectively unreasonable).

      As to the blank magistrate judge signature line on the search warrant for the

Hency home, the magistrate judge signed each page of the affidavit and each page of

the search warrant. See ECF 30-16. The judge at the criminal trial, after holding an

evidentiary hearing at which the magistrate judge testified, determined that the

warrant was valid. ECF 30-31, PgID 1937–38, 1942–43. Plaintiffs cannot

demonstrate that the executing officers' actions were unreasonable because of the one

missing signature.




                                          12
      The only specific Fourth and Fourteenth Amendment claim that survives

Defendants' motion for summary judgment is therefore Ms. Hency's claim for

unlawful seizure of her person against Sergeant Spadafore.

II.   Entrapment by Estoppel Claim

      Second, Plaintiffs allege that Defendants violated their "[d]ue [p]rocess rights

to be free from [e]ntrapment by [e]stoppel." ECF 1, PgID 22.1 As a threshold matter,

entrapment by estoppel is a defense to criminal prosecution based on due process

concerns. See United States v. Blood, 435 F.3d 612, 626 (6th Cir. 2006). It is unlikely

that a § 1983 claim can be brought against officers for entrapment by estoppel. But,

even assuming that a civil cause of action for entrapment by estoppel exists,

Plaintiffs' entrapment by estoppel claim fails.

      The entrapment by estoppel claim appears to be brought by Dale and Annette

Shattuck, given that their criminal charges were dismissed based on an entrapment

by estoppel defense. ECF 30, PgID 1347. The criminal defense of entrapment by

estoppel requires the Court to conclude that: (1) the Government "announced that the

charged criminal act was legal," (2) "the defendant relied on" the announcement, (3)

"the defendant's reliance was reasonable," and (4) "given the defendant's reliance, the

prosecution would be unfair." United States v. Levin, 973 F.2d 463, 468 (6th Cir.



1Plaintiffs only reference to their entrapment by estoppel claim in their response to
the motion for summary judgment is an indecipherable footnote. See ECF 34, PgID
2259 n.4. The footnote appears to indicate that Plaintiffs do not seek to prosecute
entrapment by estoppel as a separate civil claim but rather to use the legal theory of
entrapment by estoppel as evidence in support of their Fourth Amendment claims.
Because it was asserted as a separate claim in the complaint, the Court will
nonetheless address it separately here.


                                          13
1992). Plaintiffs' estoppel by entrapment allegations are vague. See ECF 1, PgID 23

("Plaintiffs reasonably relied on a government agent's representation that certain

conduct was legal, such that prosecution would be unfair under the circumstances.").

There are therefore two plausible situations to which Plaintiffs' estoppel by

entrapment claim may refer. First, it may refer to the fact that Kimball Township

"approved the license" for DNA Wellness and, after inspection, declared it "fully

compliant." Id. at 10. Second, it may refer to Plaintiffs' allegation that "Detective

Jason Sklba assured Annette Shattuck that they had nothing to worry about as they

were not on the [SCCDTF's] radar, and further told her that Deputy Maxey would be

in touch with her if there were any issues." Id. at 11. But there is no genuine issue of

material fact regarding either situation, and Defendants are entitled to judgment as

a matter of law for both.

        As to the SCCDTF, Dale Shattuck testified that Annette spoke with an officer

only after DNA Wellness was already open. ECF 30-2, PgID 1384. He also admitted

that he could not hear what the officer said to Annette. Id. And although Annette

could not recall whether DNA Wellness was already open or not when she spoke with

Officer Sklba—the one SCCDTF officer she spoke with—she testified that he told her

"you're not on our radar. I'll pass your information along to the weed guy. He handles

this type of thing. If there are any problems, we'll let you know." ECF 30-3, PgID

1443.

        Based on the Shattucks' testimony, there is no genuine dispute of material fact

that any SCCDTF officer announced or made a representation to the Shattucks that




                                          14
it was legal to sell marijuana to persons not registered as their patients. If the phone

call with Officer Sklba was the basis of the entrapment by estoppel claim, Defendants

are entitled to summary judgment.

      As to Kimball Township, Dale Shattuck testified at his deposition that the

zoning board that approved DNA Wellness as a business "had nothing to do with"

rules regarding who he could sell marijuana to and that the topic was never discussed

with the zoning board. ECF 30-2, PgID 1379. He further testified that whether he

would be selling marijuana to persons other than his registered patients "never came

up" with Kimball Township. Id. at 1383. Annette Shattuck, however, testified in her

deposition that she told Kimball Township that she would be selling to patients not

connected to her through the registry. ECF 30-3, PgID 1435.

      Annette Shattuck indicated that she told Kimball Township that she would

sell to persons not registered as her patients and the Township nonetheless approved

her business. But even assuming Kimball Township's approval of DNA Wellness after

Annette Shattuck told them she would sell to persons other than her registered

patients qualifies as the Township announcing that doing so was legal, the Shattucks

present no evidence that any Defendant knew or had any reason to know that she

made that representation to Kimball Township. The Defendants are St. Clair County,

SCCDTF, and officers thereof, not representatives of Kimball Township. Plaintiffs

have presented no reason why Defendants would know what Annette Shattuck said

at one township meeting during DNA Wellness's approval process. And absent any

allegation or evidence that a Defendant knew that Annette Shattuck specifically told




                                          15
Kimball Township that she would sell to persons not registered as her patients during

the approval process, Plaintiffs cannot demonstrate that Defendants acted

unreasonably when arresting the Shattucks for illegal conduct under an entrapment

by estoppel theory. Defendants are therefore entitled to summary judgment based on

qualified immunity on Plaintiffs' entrapment by estoppel claim.

III.   Elliot-Larsen Civil Rights Act Claim

       Third, the female Plaintiffs allege that Defendants discriminated against them

on the basis of sex by sexually harassing them in violation of the Elliot-Larsen Civil

Rights Act ("ELCRA"). ECF 1, PgID 24. Under the ELCRA, "[a] person shall not: (a)

[d]eny an individual the full and equal enjoyment of the goods, services, facilities,

privileges, advantages, or accommodations of a place of public accommodation or

public service because of . . . sex[.]" Mich. Comp. Laws § 37.2302; see also Hamed v.

Wayne Cty., 490 Mich. 1, 9 n.17 (2011) (listing Mich. Comp. Laws § 37.2302 as the

relevant provision under which a person could bring a claim for unlawful

discrimination within a public service or public accommodation context). Sex

discrimination prohibited by the statute "includes sexual harassment," which in turn

includes "unwelcome sexual advances, requests for sexual favors, and other verbal or

physical conduct or communication of a sexual nature" that "has the purpose or effect

of substantially interfering with an individual's . . . public accommodations or public

services . . . or creating an intimidating . . . public accommodations [or] public services

. . . environment." Hamed, 490 Mich. at 9 (quoting Mich. Comp. Laws § 37.2103(i)).




                                            16
      Although the female Plaintiffs provide evidence of sexual harassment by

members of the SCCDTF, there is no allegation or evidence that any of the alleged

harassment led to a denial of the female Plaintiffs' "full and equal enjoyment of the

goods, services, facilities, privileges, advantages, or accommodations of . . . [a] public

service." Mich. Comp. Laws § 37.2302. And the Michigan Supreme Court decided, in

Kassab v. Mich. Basic Prop. Ins. Ass'n, 441 Mich. 433, 439–441 (1992), overruled on

other grounds, "that where a complaint did not allege denial of access to public

services or accommodations, it was beyond the scope of the legislative purpose

underlying the Civil Rights Act to provide redress to the plaintiff." Wilson v. City of

Detroit, No. 219777, 2001 WL 760020, at *2 (Mich. Ct. App. Jan. 30, 2001).

      Further, the Michigan Court of Appeals has denied claims regarding

unconscionable conduct by public service personnel where the plaintiff failed to allege

a resulting denial of access to a public service. See Dockweiler v. Wentzell, 169 Mich.

App. 368, 369–75 (1988) (holding that the plaintiff, who alleged that her psychologist

at a county mental health services provider repeatedly sexually harassed and

assaulted her, failed to state a claim under the ELCRA because her allegations did

not link the sexual harassment and assaults to her "receipt of public services"); see

also Wilson, 2001 WL 760020, at *3 (holding that the plaintiff failed to adequately

allege an ELCRA claim based on public service discrimination where she did not

"allege that the conduct had the purpose or effect of substantially interfering with

her access to public accommodations or services").




                                           17
      The female Plaintiffs allege, and provide evidence supporting their allegations,

that Sergeant Spadafore referred to Ms. Hency as "Big Tits Gin," that he pressed his

arm against her breasts as he pushed her to the wall in order to handcuff her, and

that an unknown officer or officers inappropriately dealt with sexual items during

the searches of the homes, including by hanging up Ms. Hency's daughter's

underwear and spreading Ms. Hency's lubricant around her daughter's room. But no

matter how inappropriately the officers dealt with the sexual objects they

encountered during the search or how offensively Sergeant Spadafore treated Ms.

Hency, Defendants' conduct did not deprive the female Plaintiffs of a public service.

The female Plaintiffs do not allege or provide evidence demonstrating that their

allegedly criminal conduct was dealt with any differently than the male Plaintiffs'

conduct or that they ever sought and were denied based on sex any form of protection

by Defendants.2 The ECLRA is therefore not an appropriate vehicle for the female

Plaintiffs' claims, and the Court will grant summary judgment in favor of Defendants

on the ELCRA claim.

IV.   Assault Claim

      Fourth, Plaintiffs allege that Defendants assaulted the minor Shattuck

Plaintiffs by ordering them about at gunpoint and threatening to kill their dog. See

ECF 15, PgID 306 (permitting Plaintiffs to move forward on the above-stated assault

claim and dismissing all other assault and battery claims). But now that the parties




2Notably, Plaintiffs fail to even address their ECLRA claim in their response to
Defendants' motion for summary judgment. See generally ECF 34.


                                         18
have developed the factual record, there is no genuine dispute of material fact

regarding the above-alleged actions, and Defendants are entitled to judgment as a

matter of law on the remaining assault claim. Kaylee Shattuck testified that no one

ever pointed a gun at her during the raid and that she does not remember an officer

saying anything about her dog. ECF 30-29, PgID 1920–21. And Gavin Shattuck

testified that he doesn't remember whether any of the officers pointed a gun at him

or whether they said anything to the dog. ECF 30-30, PgID 1930–31. There is no

evidence in the record that the other Shattuck children were deposed.

      Plaintiffs attempt to rebut Defendants' summary judgment argument by

pointing to Lori Lee's deposition testimony. ECF 34, PgID 2263–64. Lori Lee is the

Shattuck children's grandmother, who was present with them in the Shattuck home

during the raid. ECF 34-10, PgID 3561, 3616–17. But Lori Lee's testimony does not

provide evidence of an assault on the Shattuck children—the only Plaintiffs whose

assault claims have not already been dismissed. Lori Lee testified that officers

pointed guns at the dog and that she was "afraid they were going to shoot the dog."

Id. at 3624. She further testified that she thinks an officer pointed a gun at her one

time. Id. at 3625. But she also testified that the children were in another room when

all of this occurred. Id. at 3622–23. There is therefore no evidence that the children

were put in fear of the dog being shot or of themselves being shot. Because there is

no evidence supporting the only remaining assault claim, there is no genuine dispute

of material fact regarding that claim, and Defendants are entitled to judgment as a

matter of law.




                                         19
V.    Other State Law Claims

      Fifth, Plaintiffs allege ethnic intimidation and intentional infliction of

emotional distress, in violation of Michigan state laws. ECF 1, PgID 24, 25. But

claims that allege misconduct by a sheriff or sheriff's deputy are governed by a two-

year statute of limitation. See Hoxie v. Livingston Cty., at *2–3 (E.D. Mich. July 9,

2009); see also Mich. Comp. Laws § 600.5805(9). Defendants' alleged misconduct

occurred on July 28, 2014. See, e.g., ECF 1, PgID 12. And the complaint was filed on

June 23, 2017. ECF 1. Plaintiffs' ethnic intimidation and intentional infliction of

emotional distress claims are therefore time-barred.

      Plaintiffs attempt to challenge the applicability of the statute of limitations

and the accrual date of their claims solely by arguing what statute of limitations

ought to apply to a § 1983 claim. But Defendants argue that Plaintiffs state law

claims—not their § 1983 claims—are barred by the two-year statute of limitations.

And Plaintiffs' arguments regarding when their injuries accrued are misplaced not

only because they rely on § 1983 caselaw, but also because that caselaw does not

stand for the proposition for which they cite it. For example, McCune v. City of Grand

Rapids, 842 F.2d 903, 906–07 (6th Cir. 1988) explicitly held that while a malicious

prosecution claim does not accrue until the criminal case is adjudicated, claims like

false arrest accrue at the time of the arrest. McCune also addresses the Michigan

tolling statute and notes that it only applies to persons who are incarcerated when

their claims accrue and only allows them one year after release to bring a claim that

would otherwise be time-barred. Id. (citing Mich. Comp. Laws § 600.5851).




                                         20
      Here, it is Defendants' allegedly unlawful conduct during the July 28, 2014,

raids that gives rise to Plaintiffs' state-law ethnic intimidation and intentional

infliction of emotional distress claims. The alleged harms were complete on that date,

and the claims therefore accrued on that date. Plaintiffs do not bring a malicious

prosecution claim—a claim that would not accrue until the date on which the charges

were dismissed. And no Plaintiff remained incarcerated beyond the day after the

raids, so Michigan's tolling statute does not apply. The Court will therefore grant

Defendants' motion for summary judgment on Plaintiffs' ethnic intimidation and

intentional infliction of emotional distress claims.

VI.   Takings Claim

      Sixth, Plaintiffs allege that Defendants took and retained their property in

violation of the due process clause of the Fourteenth Amendment. ECF 1, PgID 29.

But when state remedies exist that "could have fully compensated [a plaintiff] for the

property loss sustained," the state remedies are "sufficient to satisfy the requirements

of due process." Victory v. Walton, 721 F.2d 1062, 1064 (6th Cir. 1983). And plaintiffs

may not invoke § 1983 for takings claims without "showing that state remedies are

deficient" because permitting plaintiffs to do so "would almost necessarily result in

turning every alleged property deprivation resulting from a criminal investigation or

prosecution in which the property of citizens is retained by the state for evidentiary

purposes into a section 1983 action." Id.

      Michigan has multiple state remedies. See Fox v. Van Oosterum, 176 F.3d 342,

349 (6th Cir. 1999) (noting that "a state civil tort remedy for conversion and the Claim




                                            21
and Delivery procedure set out in Michigan Court Rule 3.105" are two "readily

apparent" state remedies in Michigan). Plaintiffs make no effort in any of their

pleadings to argue that the available state remedies are inadequate. Defendants are

therefore entitled to summary judgment on Plaintiffs' takings claim.

VII.   Monell Claims

       Seventh, Plaintiffs allege that Defendants engaged in "grossly negligent failure

to supervise and train" based on a "custom, policy and procedure." ECF 1, PgID 25.

The claim appears to be brought against St. Clair County, SCCDTF, or Sheriff

Donnellon in his official capacity. See Monell v. Dept. of Soc. Servs. of City of N.Y.,

436 U.S. 658, 690–91 (holding that municipalities are persons who can be held liable

under 42 U.S.C. § 1983 but that they can be held liable only for "action pursuant to

official municipal policy of some nature" which caused the injury); see also Leach v.

Shelby Cty. Sheriff, 891 F.2d 1241, 1246 (6th Cir. 1989) (a suit brought against a

sheriff in his official capacity is functionally "a suit against a governmental entity,"

and therefore a Monell claim may be brought against a sheriff in his official capacity).

       The "first inquiry in any case alleging municipal liability under § 1983 is . . .

whether there is a direct causal link between a municipal policy or custom and the

alleged constitutional deprivation." City of Canton, Ohio v. Harris, 489 U.S. 378, 385

(1989). Although it was unclear in the complaint, the municipal policy or custom that

Plaintiffs appear to allege here, as fleshed out in their response to Defendants' motion

to dismiss, is that Defendants St. Clair County, the SCCDTF, and Sheriff Donnellon,

in his official capacity, failed to adequately train individual Defendants regarding the




                                          22
MMMA and how to address and investigate MMMA-related issues. See generally ECF

34. For failure to train claims, "the inadequacy of police training may serve as the

basis for § 1983 liability only where the failure to train amounts to deliberate

indifference to the rights of persons with whom the police come into contact." City of

Canton, 489 U.S. at 388. But the Court need not reach the question of whether

Plaintiffs have alleged or provided any evidence of deliberate indifference, because

the Monell claim fails under City of Canton's "first inquiry."

      Plaintiffs argue that Defendants were not trained on and did not adequately

understand the contours of the MMMA. The tie-in to the alleged constitutional

deprivations here would be that Defendants' lack of knowledge of the MMMA led

them to unreasonably search DNA Wellness and the related raided properties as well

as to unreasonably arrest Plaintiffs. But as noted above, Plaintiffs' understanding of

the MMMA and McQueen is misguided. Any transfer of marijuana between any two

persons was illegal at the time of the raids except a transfer from a caregiver to a

patient who was registered as that caregiver's patient. Dale Shattuck admitted that

more than half his sales at DNA Wellness were to persons outside that relationship.

ECF 30-2, PgID 1381. More than half of his sales were therefore illegal drug

transactions. It was not any misunderstanding that could have resulted from a failure

to train the officers about the MMMA that led to the investigation into DNA Wellness,

the raids of it and related properties, and the arrests of Plaintiffs. Defendants' actions

instead demonstrated a proper understanding of the MMMA.




                                           23
      As to Defendants' arrest of Ms. Hency and the later search of her house, there

is also a missing link between Plaintiffs' failure to train theory and the alleged

constitutional deprivations. Taking the evidence in the light most favorable to

Plaintiffs, the Court determined that Ms. Hency's claim for unlawful seizure of her

person survives summary judgment. But, even assuming, as the Court must at

summary judgment, that Ms. Hency's version of events is true and that she did not

tell the officers that she was delivering marijuana to Dale and Annette Shattuck or

trading marijuana with them, a failure to train theory still fails. The officers included

in the search warrant affidavit for the Hency home that Ms. Hency said she was

delivering the marijuana to DNA Wellness "since she was a caregiver, and could

transfer her marijuana to any legal caregiver she wanted." ECF 30-17, PgID 1595. If,

as Ms. Hency alleges, she never made the above statement to the officers at DNA

Wellness, then their fabrication of the incident in the search warrant affidavit

evidences a proper understanding of the MMMA. Ms. Hency's stated intention to

transfer her marijuana to a fellow caregiver would establish probable cause of an

illegal drug transaction; her mere possession of an amount she could lawfully possess

as a caregiver would not. There is therefore no genuine dispute of material fact

regarding a causal link, and Defendants are entitled to summary judgment on the

Monell claim.

VIII. Conspiracy to Interfere with Civil Rights

      Finally, Plaintiffs allege that Defendants conspired to interfere with their civil

rights in violation of 42 U.S.C. § 1985. Although the Court is skeptical about the




                                           24
merits of the claim, Defendants fail to address the claim in their motion for summary

judgment. As noted above, at the time of the raids, the conduct to which Dale

Shattuck admitted made up more than half of DNA Wellness's business—

transferring marijuana to persons other than those specifically registered as the

provider's patients under the MMMA—was illegal. It is also unclear to the Court

what "class-based discriminatory animus" Plaintiffs allege was "behind the

conspirators' action." Dunn v. State of Tennessee, 697 F.2d 121, 124 (6th Cir. 1982)

(citations omitted). But because the moving party bears the burden of pointing to

specific portions of the record that demonstrate a lack of a genuine dispute of material

fact, the Court cannot grant summary judgment in favor of Defendants on a claim

that their motion failed to address. See, e.g., Peake v. Nat'l City Bank of Michigan,

No. 05-72520, 2007 WL 951417, at *2–3 (E.D. Mich. Mar. 27, 2007) (when a party

seeks summary judgment on an entire case but fails to address the merits of a

particular claim in its motion, summary judgment is not appropriate as to that claim).

The Court must therefore deny summary judgment as to the conspiracy claim.

                                       ORDER

      WHEREFORE, it is hereby ORDERED that Defendants' motion for

summary judgment [30] is GRANTED IN PART AND DENIED IN PART.

      IT IS FURTHER ORDERED that all claims except: (1) Plaintiff Ginnifer

Hency's claim against Defendant James Spadafore for unlawful seizure of her person,

and (2) Plaintiffs' claim for conspiracy to interfere with civil rights, are DISMISSED

WITH PREJUDICE.




                                          25
      IT IS FURTHER ORDERED that the initial motion for summary judgment

[26] is STRICKEN.

      IT IS FURTHER ORDERED that the final pretrial conference date is

RESET for November 19, 2019, at 2:00 p.m., and the trial date is RESET for

December 2, 2019, at 8:30 a.m.

      SO ORDERED.



                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: September 24, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on September 24, 2019, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                         26
